Name: Council Regulation (EC) No 2480/98 of 16 November 1998 amending Regulation (EC) No 50/98 allocating, for 1998, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America
 Date Published: nan

 EN Official Journal of the European Communities19. 11. 98 L 309/7 COUNCIL REGULATION (EC) No 2480/98 of 16 November 1998 amending Regulation (EC) No 50/98 allocating, for 1998, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 50/98 (2), established, for 1998, the Community catch quota for capelin in Green- land waters on the basis of the TAC for 1997/98; Whereas a revision of the relevant TAC in the meantime has resulted in a change in the share available to the Community; Whereas Regulation (EC) No 50/98 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 50/98, the entry and footnote referring to capelin shall be replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1998. For the Council The President J. FARNLEITNER (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 12, 19. 1. 1998, p. 72. EN Official Journal of the European Communities 19. 11. 98L 309/8 ANNEX Allocation of Community catch quotas in Greenland waters for 1998 Species Geographicalarea Community catch quotas (in tonnes) Quotas allocated to Member States Quantities allocated to Norway Quantities allocated to Iceland Faroese quotas under EC/Greenland Capelin ICES XIV/V 109 340 (6) Community: 53 340 16 000 30 000 10 000 (6) 70 % of the Greenland share of the TAC for capelin minus 10 000 tonnes to the Faroe Islands. Upon any further revision of the relevant TAC in the course of 1998, the Community quota shall be revised accordingly.'